Title: From James Madison to Tobias Lear, 17 May 1807
From: Madison, James
To: Lear, Tobias



Sir,
Department of State May 17th: 1807.

My last letter which was of the 6th day of August, acknowledged your letter of May, 1806, since which none have been received from you, not even the periodical state of your accounts enjoined by law.  I cannot but suppose that many, during so long an interval, must have been written.  The miscarriage of them however, has left us very inconveniently in the dark with respect to our affairs under your charge.  I wait with anxiety for a communication of the State of those both at Algiers and Tunis; without which it is impossible to give pertinent instructions or to make the requisite provisions.  This consideration excites the more regret as the present favorable opportunity by the Chesapeake is lost for those purposes.  In relation to Tripoli, and The case of the Ex Bashaw also, information has been long hoped for; such as would enable the President the better to appreciate the state of things at the former and the course most proper to be taken in behalf of the latter.  It is particularly desirable to understand what are the actual situation and prospects of the Ex Bashaw and what is due from the justice and good faith of the United States, with a view to the fulfilment of the stipulations of the Treaty in his favor.
With respect to Tunis, it is hoped from a letter published in the Gazettes as from Capt: Campbell, to the Navy Agents at Leghorn, that you have succeeded in adjusting the differences with that Regency.  The intelligence is apparently entitled to credit; but the pleasure it affords is much checked by the want both of a direct authentication, and of the precise terms of the adjustment.
With respect to Algiers, no information has been received which indicates any unfavorable turn there.  It is important nevertheless to be acquainted more distinctly with the dispositions and policy of the Dey towards the United States, as well as with the means you have applied to the account standing between him and the United States.  With the deduction of such credits as you may have formed out of monies drawn into your hands, an entire annuity has become due.  In part of this, there are on hand about ten more pieces of Cannon, which will be forwarded as soon as it shall be known that they will be acceptable on the terms of the former shipped by the Raleigh.  We wish much to hear from you on the whole subject of the annuity.
I send you herewith a file of Newspapers and a statistical publication which contains interesting views of the faculties and growth of this Country.  To these is added a printed statement of the examination of Colo: Burr before Chief Justice Marshall, with the decision pronounced by the latter.  The trial of Colo. Burr commences to morrow at Richmond.  His projects, whatever they may have been, are considered as totally frustrated.  I am, with consideration &c.

James Madison.

